NO. 12-18-00017-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                  §      APPEAL FROM THE 307TH
IN RE:
                                                  §      JUDICIAL DISTRICT COURT
BRANDON BEY
                                                  §      GREGG COUNTY, TEXAS

                                   MEMORANDUM OPINION
       Brandon Bey appeals from the trial court’s judgment denying his request to change his
race and nationality. We affirm.


                                          BACKGROUND
       Brandon Antwain Nash, who was born in Texas, petitioned the court for leave to change
his name to Brandon Bey. This request was granted by the trial court. He also petitioned the
court for leave to change his “Race/Nationality” from “Negro/Black/African American” to
“Moor/Americas Aboriginal National, ‘but not a citizen of the United States.’” The trial court
denied this request on the ground that it did not have jurisdiction or legal authority to act on this
request.
       In his sole issue, Bey agrees that the district court did not have jurisdiction or legal
authority to grant the relief he requested. He argues that the only way for him to get to the
appropriate court, a “Constitutional Court,” is to go through the district court and appeal his case
from there.
       The Fourteenth Amendment to the United States Constitution provides that all persons
born or naturalized in the United States are citizens of the United States. U.S. CONST. amend.
XIV, § 1. The amendment has been interpreted as “defining a citizenship which a citizen keeps
unless he voluntarily relinquishes it.” Afroyim v. Rusk, 387 U.S. 253, 262, 87 S. Ct. 1660, 1665,
18 L. Ed. 2d 757 (1967). The right and power of expatriation, relinquishment of citizenship,
belongs to the individual citizen. Id. 387 U.S. at 265, 87 S. Ct. at 1666. Congress enacted a law
enumerating the acts by which a person may voluntarily lose his United States nationality.
Immigration & Nationality Act § 349, 8 U.S.C. § 1481 (2012). Section 1481(a)(6) applies to
persons in the United States who are making a formal written renunciation of nationality and
specifies that the request to relinquish citizenship is to be presented before an officer designated
by the United States Attorney General. Id.
         Thus, relinquishment of citizenship is a federal question. Federal district courts have
original jurisdiction of all civil actions arising under federal law. 28 U.S.C. § 1331 (2012). The
jurisdiction of state district courts in Texas consists of jurisdiction of all actions, proceedings,
and remedies, except in cases where exclusive, appellate, or original jurisdiction may be
conferred by law on some other court. TX. CONST. art. 5, § 8. Because federal law confers
jurisdiction over citizenship questions to federal courts, Gregg County district courts do not have
jurisdiction to consider Bey’s request to change his “race/nationality” so that he is no longer a
citizen of the United States. Id. We overrule Bey’s sole issue.


                                                  DISPOSITION
         We affirm the trial court’s judgment.
                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered July 31, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 31, 2018


                                        NO. 12-18-00017-CV


                                     IN RE: BRANDON BEY,
                                            Appellant



                               Appeal from the 307th District Court
                       of Gregg County, Texas (Tr.Ct.No. 2017-2094-DR)


                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.

                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that all costs of this appeal are hereby adjudged
against the Appellant, BRANDON BEY, for which execution may issue, and that this decision
be certified to the court below for observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.